FILED
                            NOT FOR PUBLICATION                            DEC 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT GARBER,                                   No. 13-55908

               Plaintiff - Appellant,            D.C. No. 2:11-cv-09745-DDP-
                                                 RNB
  v.

HICKMAN, #30355 individually and in              MEMORANDUM*
her official capacity as a detective for the
Los Angeles Police Department; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                            Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Robert Garber appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging various constitutional violations in connection

with his arrest and detention. We have jurisdiction under 28 U.S.C. § 1291. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a district court’s ruling on cross-motions for summary judgment,

Guatay Christian Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir.

2011), and we affirm.

      The district court properly granted summary judgment for defendants on

Garber’s claim for false arrest because Garber failed to raise a genuine issue of

material fact as to whether defendants lacked probable cause to arrest him. See

Blankenhorn v. City of Orange, 485 F.3d 463, 470-71 (9th Cir. 2007) (explaining

that a warrantless arrest violates the Fourth Amendment if the arresting officer

does not have probable cause to believe that person to be arrested has committed a

felony, and describing the probable cause standard); compare Fed. R. Civ. P. 56

with Fed. R. Civ. P. 8 (describing different burdens for answers to complaints and

motions for summary judgment).

      We do not consider the district court’s summary judgment on Garber’s

remaining claims. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999)

(arguments not raised by a party in its opening brief are deemed waived).

      The district court did not abuse its discretion in denying Garber leave to

amend in order to add an additional defendant because defendants provided Garber

with the name of the proposed defendant at least eight months before Garber

sought leave to amend, and both parties had already moved for summary judgment.


                                          2                                    13-55908
See United States v. Corinthian Colleges, 655 F.3d 984, 995 (9th Cir. 2011)

(stating standard of review and factors for determining whether to grant leave to

amend).

      We reject as without merit Garber’s contentions of perjury and judicial bias.

      AFFIRMED.




                                          3                                   13-55908